TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2005 LONG-TERM INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of
March 27, 2009 (the “Grant Date”) by and between Alliance Data Systems
Corporation (the “Company”) and J. Michael Parks (the “Participant”) who is an
employee of the Company or one of its Affiliates, evidences the grant by the
Company of an award of restricted stock units (the “Award”) to the Participant
and the Participant’s acceptance of the Award in accordance with the provisions
of the Alliance Data Systems Corporation 2005 Long-Term Incentive Plan (the
“Plan”). The Company and the Participant agree as follows:

1. Basis for Award. The Award is made under the Plan pursuant to Section 5(f)
thereof for service rendered to the Company by the Participant and in accordance
with the terms of the Transition Agreement between ADS Alliance Data Systems,
Inc and Participant dated March 27, 2009.

2. Restricted Stock Units Awarded.

(a) The Company hereby awards to the Participant, in the aggregate, 52,000
Restricted Stock Units which shall be subject to the conditions set forth in the
Plan and this Agreement.

(b) Restricted Stock Units shall be evidenced by an account established and
maintained for the Participant, which shall be credited for the number of
Restricted Stock Units granted to the Participant. By accepting this Award, the
Participant acknowledges that the Company does not have an adequate remedy in
damages for the breach by the Participant of the conditions and covenants set
forth in this Agreement and agrees that the Company is entitled to and may
obtain an order or a decree of specific performance against the Participant
issued by any court having jurisdiction.

3. Vesting. Subject to Section 2 of this Agreement, your Restricted Stock Units
will vest and the restrictions will lapse with respect to 50% of the Award on
March 1, 2011; and 50% of the Award on March 1, 2012.. Notwithstanding the
foregoing, subject to the limitations of the Plan, the Committee may accelerate
the vesting of all or part of the Award at any time and for any reason. As soon
as practicable after the Award vests and consistent with Section 409A of the
Code, payment shall be made in Stock (based upon the Fair Market Value of the
Stock on the day all restrictions lapse). The Committee shall cause a Stock
certificate to be delivered to the Participant or the Participant’s electronic
account with respect to such Stock free of all restrictions or the Stock may be
delivered electronically. Any number of shares delivered shall be net of the
number of shares withheld pursuant to Section 10.

4. Company; Participant.

(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its Affiliates, as appropriate.

(b) Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.



  5.   Adjustments; Change in Control.

(a) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of  the number and kind of shares that may be issued in respect of
Restricted Stock Units. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
Affiliate or the financial statements of the Company or any Affiliate or in
response to changes in applicable laws, regulations, or accounting principles.  
Notwithstanding the foregoing, no such adjustment shall be authorized with
respect to Awards subject to Section 5(g) of the Plan to the extent that such
authority could cause such Awards to fail to qualify as “qualified
performance-based compensation” under Section 162(m)(4)(C) of the Code.

(b) In connection with a Change in Control, the Committee may, in its sole
discretion, accelerate the vesting with respect to the Award. If the Award is
not assumed, substituted for an award of equal value, or otherwise continued
after a Change in Control, the Award shall automatically vest prior to the
Change in Control at a time designated by the Committee. Timing of any payment
or delivery of shares of Stock under this provision shall be subject to
Section 409A of the Code.

(c) All outstanding Restricted Stock Units shall immediately vest upon a
termination of employment by the Company without Cause, within twelve months
after a Change in Control.

6. Clawback. Notwithstanding anything in the Plan or this Agreement to the
contrary, in the event that the Participant breaches any nonsolicitation
agreement entered into with, or while acting on behalf of, the Company or any
Affiliate, the Committee may (a) cancel the Award, in whole or in part, whether
or not vested, and/or (b) if such conduct or activity occurs within one year
following the vesting of any portion of the Award, require the Participant to
repay to the Company any shares received with respect to the Award (with such
shares valued as of the vesting date). Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in shares of Stock or cash or a combination thereof
(based upon the Fair Market Value of the shares of Stock on the date of
repayment) and the Committee may provide for an offset to any future payments
owed by the Company or any Affiliate to the Participant if necessary to satisfy
the repayment obligation; provided, however, that if any such offset is
prohibited under applicable law, the Committee shall not permit any offsets and
may require immediate repayment by the Participant.

7. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Stock to the Participant
hereunder, if the exercise thereof or the issuance or transfer of such Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority. Any determination in
this connection by the Committee shall be final, binding and conclusive. The
Company shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the issuance or transfer of Stock
pursuant thereto to comply with any law or regulation of any governmental
authority.

8. No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without cause. Participant
acknowledges and agrees that the continued vesting of the Restricted Stock Units
granted hereunder is premised upon continuing obligations of Participant to the
Company and its Affiliates and vesting of such Restricted Stock Units shall not
accelerate upon his termination of employment for any reason unless specifically
provided for herein.

9. Representations and Warranties of Participant. The Participant represents and
warrants to the Company that:

(a) Agrees to Terms of the Plan. The Participant has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control. All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.
The Participant acknowledges that there may be adverse tax consequences upon the
vesting of Restricted Stock Units or later disposition of the shares of Stock
once the Award has vested, and that the Participant should consult a tax adviser
prior to such time.

(b) Cooperation. The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.

10. Taxes and Share Withholding. At such time as the Participant has taxable
income in connection with an Award (a “Taxable Event”), the Company will require
payment or the withholding of a portion of shares then issuable to the
Participant having an aggregate Fair Market Value equal to, but not in excess
of, the minimum federal, state and local income taxes and other amounts as may
be required by law to be withheld by the Company in connection with the Taxable
Event.

11. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him or her at his or her address as recorded in the records of
the Company. Notwithstanding the foregoing, at such time as the Company
institutes a policy for delivery of notice by e-mail, notice may be given in
accordance with such policy.

12. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

13. Electronic Transmission. The Company reserves the right to deliver any
notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.

* * * * * *

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

ALLIANCE DATA SYSTEMS
CORPORATION

By: /s/ Dwayne H. Tucker
Dwayne H. Tucker
EVP, Human Resources

J. Michael Parks

/s/ J. Michael Parks
NAME

2